MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                             Aug 12 2016, 9:19 am

regarded as precedent or cited before any                              CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                    Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Spearman,                                        August 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1512-CR-2072
        v.                                               Appeal from the Marion County
                                                         Superior Court
State of Indiana,                                        The Honorable Grant Hawkins,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G05-1405-MR-022788



Altice, Judge.


                                     Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016     Page 1 of 9
[1]   Following a bench trial, Anthony Spearman was convicted of one count of

      murder, a felony, and one count of robbery, a Class B felony. Spearman

      appeals, arguing that the evidence is insufficient to support his convictions.


[2]   We affirm.


                                   Facts & Procedural History


[3]   On April 22, 2014, Kevin Coughlin and Adrian Thomas left Coughlin’s Marion

      County home to purchase methamphetamine. They drove to a Chase Bank

      (the Bank) in Coughlin’s gray Pontiac Vibe. At 10:42 p.m., Coughlin withdrew

      $300 from the ATM and gave it to Thomas. Coughlin stayed at the Bank in his

      vehicle while Thomas went to purchase methamphetamine from a dealer

      named “Larry.” Transcript at 48. While Coughlin was withdrawing money, the

      Bank’s surveillance video showed two individuals walking down the sidewalk

      and crossing the street toward the Bank. At 10:43 p.m., the surveillance video

      showed Coughlin’s vehicle being driven away from the Bank.


[4]   Thomas purchased the methamphetamine and returned to the Bank about

      thirty minutes later, but neither Coughlin nor his vehicle were at the Bank.

      Thomas waited at the Bank for approximately thirty minutes and then

      attempted to call Coughlin, but Coughlin did not answer.


[5]   At approximately 12:30 a.m. on April 23, 2014, a 911 caller stated that he heard

      five gunshots outside his bedroom window. The police responded and when

      they arrived found a deceased individual on the ground in the middle of an


      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 2 of 9
      alley off of West 34th Street. The individual’s wrists and ankles were bound

      with cables and a cloth was in his mouth. An autopsy revealed that the

      deceased individual had suffered six gunshot wounds. The following day, the

      deceased individual was identified as Coughlin. Police went to Coughlin’s

      home to confirm that he was missing and found it ransacked. Coughlin’s

      vehicle was also missing.


[6]   On May 1, 2014, an officer spotted a gray Pontiac Vibe that fit the description

      of Coughlin’s missing vehicle and began following it. The officer ran the

      vehicle’s license plate number through his computer and confirmed that it was

      Coughlin’s. After requesting backup, the officer continued following the

      vehicle until it parked in front of a residence on Brookway Avenue, where the

      driver lived with Katelynn Persinger. At that time, because no other officers

      had arrived yet, the officer “ordered both the driver and the passenger to put

      their hands up where [he] could see them.” Id. at 108. When additional

      officers arrived, they ordered the occupants out of the vehicle. The driver was

      identified as Spearman. The officers then searched the inside of the vehicle and

      found a cell phone under the driver’s seat. Spearman told the police that he

      obtained Coughlin’s vehicle on April 28, 2014 from an individual named “B” in

      exchange for drugs. However, Persinger stated that she had first seen Spearman

      with the vehicle around April 24, 2014.


[7]   That same day, police discovered a camouflaged bulletproof flack vest, jeans

      with a chlorine burn, and a nine millimeter live round in a tote in the basement



      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 3 of 9
      of Spearman and Persinger’s residence. In her testimony, Persinger stated that

      she never had a gun.


[8]   Spearman agreed to speak with the police and informed them that the phone in

      the vehicle was his. The records for Spearman’s phone indicated that his phone

      was in the vicinity of the Bank at the time of Coughlin’s ATM withdrawal,

      Coughlin’s house later that night, and the alley where Coughlin’s body was

      discovered. The phone’s internet and search history revealed that between

      April 25 and April 27, 2014, there were three searches with the titles of the

      pages being “question buying car without title,” “sell my car without title,” and

      “lost title bond for stolen or defective vehicle titles.” Id. at 264-66. Between

      April 25 and April 29, 2014, there were additional searches for websites dealing

      with salvage yards where people could buy and sell car parts. On April 26 and

      April 27, 2014, two other searches were made on a local media station’s

      website. The titles of the articles accessed were “Investigators working to

      identify man found bound dead in alley” and “Do you know this man, police

      need help identifying homicide victim.” Id. at 266.


[9]   Additionally, the police were able to find two pictures on Spearman’s phone of

      a Smith & Wesson SW or SD series handgun.1 The pictured gun was either a

      nine millimeter or a .40 caliber. An analysis of the spent casings found in the




      1
          A Smith & Wesson SW and SD are “similar-type model[s].” Id. at 280.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 4 of 9
       alley and in Coughlin’s shirt revealed that the type of gun used to shoot

       Coughlin was a nine millimeter Smith & Wesson.


[10]   On May 5, 2014, the State charged Spearman with Count I, murder; Count II,

       felony murder; Count III, Class A felony robbery; and Count IV, Class B felony

       criminal confinement. The State also added a sentencing enhancement as

       Count V for the use of a firearm in the commission of a felony. On August 18,

       2015, Spearman waived his right to a jury trial. A bench trial took place on

       October 29, 2015, at the conclusion of which the trial court found Spearman

       guilty as charged.


[11]   At the sentencing hearing on November 13, 2015, the trial court dismissed

       Counts II and V, merged Count IV into Count III, and reduced Count III to a

       Class B felony due to double jeopardy concerns. The trial court then sentenced

       Spearman to sixty years for Count I and twelve years for Count III to be served

       consecutively.


[12]   Spearman now appeals. Additional facts will be provided as necessary.


                                       Discussion & Decision


[13]   When reviewing the sufficiency of the evidence to support a criminal

       conviction, we examine only the “probative evidence and reasonable inferences

       supporting the verdict.” Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016) (citing

       McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)). “It is the fact-finder’s role,

       not that of appellate courts, to assess witness credibility and weigh the evidence


       Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 5 of 9
       to determine whether it is sufficient to support a conviction.” Id. We will

       affirm if there is “substantial evidence of probative value such that a reasonable

       trier of fact could have concluded the defendant was guilty beyond a reasonable

       doubt.” Norvell v. State, 960 N.E.2d 165, 167 (Ind. Ct. App. 2011).


[14]   Spearman contends that the circumstantial evidence was not sufficient to

       support his convictions for murder and felony robbery. It is well settled that

       “circumstantial evidence alone may be sufficient to sustain a conviction.”

       Harbert v. State, 51 N.E.3d 267, 275 (Ind. Ct. App. 2016). The evidence need

       not “overcome every reasonable hypothesis of innocence.” Sallee, 51 N.E.3d at

       133. Rather, “circumstantial evidence will be deemed sufficient if inferences

       may reasonably be drawn that enable the trier of fact to find the defendant

       guilty beyond a reasonable doubt.” Donovan v. State, 937 N.E.2d 1223, 1224

       (Ind. Ct. App. 2010); see also Kriner v. State, 699 N.E.2d 659, 664 (Ind. 1998)

       (“[c]ircumstantial evidence by its nature is a web of facts in which no single

       strand may be dispositive”).


[15]   To support Spearman’s murder conviction, the State was required to prove that

       Spearman “knowingly or intentionally kill[ed] another human being . . . .” Ind.

       Code § 35-42-1-1. To support Spearman’s Class B felony robbery conviction,

       the State was required to prove that Spearman:

               knowingly or intentionally [took] property from another person
               or from the presence of another person:


               (1) by using or threatening the use of force on any person; or

       Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 6 of 9
               (2) by putting any person in fear.


       I.C. § 35-42-5-1. To support the enhancement to a Class B felony, the State also

       had to prove that Spearman committed the offense while armed with a deadly

       weapon or that the offense resulted in bodily injury to any person other than a

       defendant. Id.


[16]   Spearman argues that the circumstantial evidence is insufficient to support his

       convictions. The evidence most favorable to the convictions shows that

       Spearman was caught driving Coughlin’s vehicle eight days after Coughlin’s

       murder. Though Spearman stated that he obtained the vehicle in a drug

       transaction with a man named “B” five days after Coughlin’s murder, Persinger

       testified that she first saw Spearman with the vehicle the day after the murder.

       Furthermore, Spearman gave a detective some phone numbers of individuals

       who might know information on “B,” but the detective was unsuccessful in

       reaching them. The detective also tried calling a number Spearman thought

       might reach “B,” but that number was disconnected. Additionally, Spearman

       gave a description of “B” that made the detective feel that “B” was “an

       anonymous person that [sic] [Spearman] made up, his description was

       completely irrelevant” and “very generic.” Transcript at 212, 225.


[17]   The evidence at trial also shows that Spearman’s phone, which was found

       under the driver’s seat, was near the same locations—the Bank where Coughlin

       withdrew money, the alley where Coughlin’s body was found, and Coughlin’s

       ransacked house—on the day Coughlin was murdered. Spearman asserts that


       Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 7 of 9
       he shared his phone with his cousin and that there is no evidence that it was

       Spearman who was using the phone at the critical times. Interestingly, the

       record reveals that Spearman never mentioned anyone else having his phone

       when he provided his voluntary statement to a detective shortly after the

       murder.


[18]   Additional evidence at trial reveals that Spearman’s search history—starting

       two days after Coughlin’s murder—consisted of searches dealing with buying

       and selling cars without a title, losing a title for a stolen vehicle, and salvage

       yards where people buy and sell car parts. The search history also showed that

       news articles concerning the circumstances of Coughlin’s murder were

       accessed.


[19]   We also note that Spearman’s phone also contained two pictures of a Smith &

       Wesson SW or SD handgun that was either a nine millimeter or a .40 caliber.

       These pictures were taken by Spearman’s camera phone near the date of

       Coughlin’s murder. When an officer searched the tote of Spearman’s property,

       he found a nine millimeter live round with his other property. It was ultimately

       determined that the gun used to shoot Coughlin was a nine millimeter Smith &

       Wesson SW or SD handgun.


[20]   We need not decide whether any single piece of evidence would sufficiently

       overcome reasonable doubt as to Spearman’s guilt. The aggregate evidence

       produces a “web of facts” that was sufficient for the trial court to infer

       Spearman’s guilt for murder beyond a reasonable doubt. See Kriner, 699 N.E.2d


       Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 8 of 9
       at 664. Likewise, the trial court had sufficient evidence from the facts noted

       above to find Spearman guilty of robbery as a Class B felony beyond a

       reasonable doubt.


[21]   Judgment affirmed.


[22]   Bailey, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2072 | August 12, 2016   Page 9 of 9